UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


   KHARII W. BRODIE, individually and
   as parent and natural guardian of B.B.
   and S.B.,

                           Plaintiffs,                       Civil Action 09-01828 (HHK)

                         v.

   KATHERINE WORTHINGTON, et al.,

                           Defendants.


                                MEMORANDUM AND ORDER

       Plaintiff Kharii W. Brodie brings this action pro se seeking injunctive relief and

compensatory and punitive damages against numerous individuals including former United

States Attorney General Alberto Gonzales, Assistant United States Attorney Katherine

Worthington, and Bureau of Prisons Director Harley Lappin (collectively, “defendants”).

Brodie’s claims grow out of the alleged misconduct of the defendants and others before, during,

and after his trial and convictions for wire fraud and conspiracy to make false statements to

financial institutions to obtain mortgage loans.

       Before the Court are the defendants’ motion to dismiss [# 34], pursuant to Rules 12

(b)(1), (2), (5), and (6) of the Federal Rules of Civil Procedure, and plaintiff’s objections to the

Report and Recommendation of United States Magistrate Judge Deborah A. Robinson, which

recommends that the motion be granted.1 Upon consideration of the motion, the Report and


       1
              This case has been referred to Magistrate Judge Robinson for full case
management. Referral for full case management means that pursuant to Rule 72.2(a) of the
Rules of the United States District Court for the District of Columbia, the Magistrate Judge will
determine any motion or matter that arises in this case other than those motions specified in Rule
Recommendation of Magistrate Judge Robinson, Brodie’s objections to the Report and

Recommendation, and the response thereto, the Court concludes that the motion should be

granted for the reasons set forth by Magistrate Judge Robinson in her Report and

Recommendation.2 In sum, Brodie failed to properly serve these defendants, at a minimum, each

defendant is entitled to qualified immunity, and defendants Gonzales and Worthington are

entitled to prosecutorial immunity.

       Accordingly it is this 31st day of August, 2011, hereby

       ORDERED that defendants’ motion to dismiss [#34] is GRANTED.




                                                           Henry H. Kennedy, Jr.
                                                           United States District Judge




72.3. With respect to any motion or matter specified in Rule 72.3, the Magistrate Judge will
submit a report and a recommendation for the disposition of such motion or matter.
       2
             The Court has considered the Magistrate Judge’s Report and Recommendation de
novo. LCvR 72.3(c).

                                               2